Citation Nr: 0326411	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of 
rhabdomyolysis with myoglobinuria.

2.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that rating decision, the RO denied service 
connection for renal failure, hypertension, rhabdomyolysis 
with myoglobinuria, and congestive heart failure.  The 
veteran duly appealed the RO's decision.  

In a November 2002 decision, the Board denied service 
connection for renal failure and hypertension.  The Board 
determined that additional development of the evidence was 
necessary with respect to the remaining issues of service 
connection for rhabdomyolysis with myoglobinuria and 
congestive heart failure.  As set forth in more detail below, 
the Board began that additional development, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In November 2002, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2), the Board began efforts to complete 
additional evidentiary development deemed necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

Specifically, the Board determined that it was necessary to 
obtain VA medical opinions to determine whether the veteran 
currently had congestive heart failure or any residuals of 
his in-service rhabdomyolysis and myoglobinuria.  A review of 
the record shows that in June 2003, the veteran underwent a 
VA cardiology examination.  The examiner indicated that there 
were no cardiac abnormalities evident clinically, but that 
additional diagnostic testing was needed to rule out all 
cardiac abnormalities.  It does not appear that this 
additional diagnostic testing was conducted.  

Also pursuant to the Board's development efforts, the veteran 
was scheduled for a VA urology examination to determine 
whether he had a chronic disability related to his in-service 
rhabdomyolysis with myoglobinuria.  The record indicates that 
the examination was scheduled for August 6, 2003, but the 
veteran failed to report for the examination.  Unfortunately, 
it appears that the notice of the examination was not mailed 
to the veteran's most recent address of record.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO for 
consideration of the additional evidence obtained by the 
Board.  In addition, for the reasons set forth above, 
additional evidentiary development must be completed in this 
case prior to consideration by the RO.  



In view of the foregoing, this matter is remanded for the 
following actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be afforded a VA 
cardiology examination to determine 
whether he currently has congestive heart 
failure which is causally related to his 
active service.  The claims folder must 
be available to and reviewed by the 
examiner in conjunction with the 
examination.  All diagnostic testing 
deemed necessary by the examiner must be 
conducted.  After reviewing the claims 
folder and the results of any ordered 
tests, the examiner should provide an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has congestive heart failure which is 
causally related to his active service or 
any incident therein.  A complete 
rationale for any opinion expressed by 
the examiner should be provided.  

3.  The veteran should also be afforded a 
VA medical examination to identify any 
current residuals of his in-service 
rhabdomyolysis with myoglobinuria.  The 
claims folder must be available to and 
reviewed by the examiner in conjunction 
with the examination.  After reviewing 
the claims folder and the results of any 
necessary diagnostic tests, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently exhibits any chronic 
disability as a result of his in-service 
rhabdomyolysis with myoglobinuria.  A 
complete rationale for any opinion 
expressed by the examiner should be 
provided.  

4.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If it is not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




